Title: John Adams to Granville Sharp, 8 Mar. 1786
From: Adams, John
To: Sharp, Granville


          
            
              Sir
            
            

              Grosvenor Square 

              March 8th 1786
            
          

          I took the first opportunity to send your Present of Books to my
            friend the Marquis de la Fayette and have this Morning received the inclosed Letter for
            you from that Nobleman.
          Let me avail myself of this opportunity of presenting my thanks for
            your obliging present of Books to me. you have merited the respect and Esteem of all Men
            amongst whom Liberty and Humanity are not disregarded by your writings. the Idea that
            Captives in War are slaves, is the foundation of the Misfortunes of the Negroes. this
            Principle is Honourd and admitted by all the Powers of Europe who pay Tribute to the
            states of Barbary—I expect that One Part of Africa will avenge upon my Fellow Citizens
            the Injury they do to another by purchasing their Captives. Yet I presume We shall be
            compelled to follow the Base example of Submission and pay tributes or make Presents
            like the rest of Christians to the Mussalmen
          I wish you would take up the Whole of this African system and
            expose it all together. Never Never will the Slave Trade be abolished While Christians
            Princes abaise themslevs before the piratical Ensigns of Mahomet
          With great Esteem your Humble servt—
          
            
              
            
          
        